

115 HRES 344 IH: Recognizing the contributions of senior volunteers.
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 344IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. DeFazio (for himself, Ms. Moore, Mr. Moulton, Ms. Lee, Mr. Cleaver, Mr. Grijalva, Mr. Brendan F. Boyle of Pennsylvania, Ms. Sewell of Alabama, Mr. Danny K. Davis of Illinois, Mr. Yarmuth, Ms. Michelle Lujan Grisham of New Mexico, Mr. Conyers, Mr. Ryan of Ohio, Mr. Kind, Mr. Deutch, Ms. Clarke of New York, Ms. Schakowsky, Mr. Pocan, Mr. Nolan, Mrs. Dingell, Ms. Shea-Porter, Mr. Castro of Texas, Ms. Matsui, Mr. Nadler, Ms. Pingree, Mr. Carson of Indiana, Mr. Raskin, Ms. Roybal-Allard, Mr. Crist, Mr. Loebsack, Mr. McGovern, Ms. Bonamici, Mrs. Napolitano, Mr. Meehan, Mr. Perlmutter, Ms. Gabbard, Ms. McCollum, and Mr. Keating) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONRecognizing the contributions of senior volunteers.
	
 Whereas senior volunteers provide much needed services to their communities, neighbors, and friends;
 Whereas Senior Corps, through the RSVP, Foster Grandparent, and Senior Companions programs administered by the Corporation for National and Community Service, provides meaningful volunteer opportunities to 250,000 Americans aged 55 and above and recruits thousands of additional community volunteers;
 Whereas for more than five decades, RSVP volunteers, Foster Grandparents, and Senior Companions have played an important role in strengthening communities by contributing their experience, knowledge, and accomplishments to: help their neighbors recover from natural and man-made disasters, provide nutrition services, mentor and tutor schoolchildren, support veterans and military families, and provide respite care to caregivers;
 Whereas last year, Senior Corps volunteers provided 75,000,000 hours of direct service through more than 28,000 nonprofit, educational, and faith-based community groups nationwide;
 Whereas structured volunteering by older Americans keeps them active, healthy, and engaged; helps our communities by solving local problems; helps our Nation by saving taxpayer dollars, reducing health care costs, and strengthening our democracy; and helps seniors to live independent and productive lives;
 Whereas the RSVP, Foster Grandparent, and Senior Companion programs have proven to be cost-effective ways to engage Americans age 55 and over in volunteer service that meets pressing community needs;
 Whereas the United States should expand senior volunteer service opportunities to take advantage of the talents and experiences of the 10,000 baby boomers who are retiring today and will do so every day for the next 20 years;
 Whereas at a time of mounting social need and growing interest in service by older Americans, the United States has an unprecedented opportunity to harness the talents of 55-plus volunteers to address community challenges; and
 Whereas the week of May 15 through 19, 2017, should be designated as National Senior Corps Week: Now, therefore, be it  That the House of Representatives—
 (1)encourages the people of the United States to recognize the contributions of senior volunteers and join in the celebration of National Senior Corps Week; and
 (2)supports adequately funding the proven programs of the Senior Corps programs and growing them, if possible.
			